Name: 2008/85/EC: Council Decision of 28 January 2008 appointing two Spanish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-01-31

 31.1.2008 EN Official Journal of the European Union L 27/20 COUNCIL DECISION of 28 January 2008 appointing two Spanish alternate members of the Committee of the Regions (2008/85/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Spanish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Two seats as alternate members of the Committee of the Regions have become vacant following the resignation of Mr MUÃ OA GANUZA and Mr MORALES FEBLES, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed as alternate members of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010:  Mr IÃ ±aki AGUIRRE ARIZMENDI, Secretario General de AcciÃ ³n Exterior, Comunidad AutÃ ³noma del PaÃ ­s Vasco, and  Mr Julio CÃ ©sar FERNÃ NDEZ MATO, Secretario General de Relaciones Exteriores, Comunidad AutÃ ³noma de Galicia. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 28 January 2008. For the Council The President D. RUPEL (1) OJ L 56, 25.2.2006, p. 75.